Title: From John Quincy Adams to Louisa Catherine Johnson Adams, 6 December 1814
From: Adams, John Quincy
To: Adams, Louisa Catherine Johnson



N. 60.
My dearest wife.
Ghent 6. December 1814.

On Saturday last, I wrote you a few lines by Mr. Shaw, a Gentleman of New-York, whom you may perhaps recollect, although I did not, until he reminded me that he had once dined with us, at our house in the Adelphi–Buildings, in company with Mr. Boylston—I remembered perfectly well that dinner, and a circumstance of the ludicrous kind, which occurred between him and Boylston—But he mentions having also known me before that time, at the Hague, and having once afterwards met me in America, both which have escaped my memory.—With the Letter for you which I gave him—I enclosed two that I had received for the Pére General, and I also committed to him the packet for Mrs. Krehmer—Mr. Shaw intended to have gone on Saturday, but as he is moving Northwardt precisely at the time when the severest rigours of winter are approaching, we have given him so many cautions to be guarded against the alliance offensive of the Season and the climates, that he has stopped here it make his preparations, and particularly to make his Carriage more comfortable—He will not go till this Evening, or perhaps to-morrow; and as he will not travel so fast as the Post, I still write you by that of this day; intending in addition to the Letter I have already given him for you to answer Charles’s last Letter and send it by him—He has also a Letter for you from Mrs. Smith—In the prospect of his journey I have  some anticipation of my own—It is the opinion of all my Colleagues that we shall finish here before the close of the year—I think that however doubtful—They are at the same time much more sanguine than I am that we shall sign a Peace—The last step of the British Government has brought us so near, that if it was made in sincerity, we cannot fail to conclude—But independent of the distrust which we ought to have for every act of an enemy who has been carrying on at the same time such a War, and such a Negotiation, there is something insidious in their last proposal, which forbids all confidence in them—They appear to abandon the whole of their former inadmissible demands, and under the artifice of ambiguous expressions, and of passing over without notice an important part of our preceding Note, they cling to objects of no value, but involving principles which we cannot yield with honour—They were so far from being fairly disclosed on the face of their Note, that it was only at the conference that we brought out the avowal of them—At the same time the temper of two of the British Commissioners, was as acrimonious and inveterate as it has been at any period of the Negotiation—It is therefore impossible for me to confide in the smooth promises of the present state of things—An Adversary who after demanding Empires as an indispensable preliminary, falls to playing pushpin for straws, deserves any thing but confidence—They have also adhered to their professed policy of varying their proposals of according to Circumstances and have told us now, as they did when they demanded a surrender, of about one third part of our territory, that if we do not give them what they ask at present, they will hereafter claim more if they dare—
If upon the return of the messenger they have now dispatched, we have to deal with the same quibbling, equivocating, pettifogging Spirit that we have found in all their transactions hitherto, we shall not finish without more references to England, and probably not in the course of the present year—The report of a probability that Peace will be made, is now much circulated all over England—The prospect at Vienna is certainly not so flattering as had been anticipated—The issue of the campaign in America is yet not ascertained—If the confirmation of the taking of Sacket’s harbour, and Chauncey’s fleet reaches London before the answer is dispatched to us, we may still have to linger here for months without coming to any conclusion.
The British official accounts of the affair at Plattsburg, and of the battle on Lake Champlain have at length been published—And in this instance they establish the fact by the confession of the Enemy himself that the superiority of force on the Lake was on the British side Sir George Prevost, to screen himself from the blame of the defeat has given the naval force on both sides, and it agrees exactly with the American accounts—Sir James Yeo on the other hand gives a positive opinion that the British fleet was hurried into action before it was sufficiently prepared. He says that the fort on shore ought to have been taken first, which would have compelled the American fleet to quit their station at anchor in the Bay, and to have gone out and met the British on equal terms. But he gives no reason to shew how they would have been upon more equal terms out of the Bay than in it—His Letter proves nothing but an effort to cast upon Prevost the blame of the whole disaster—Yeo has taken special, and but too successful care to keep himself out of the reach of the American fleet, until he had such a superiority of force as it was impossible to contend with—The English ministerial paper defends Sir George Prevost, and there is a Letter from a British naval officer who was in the action upon the Lake, published in the Courier—He says there was a Marine on board the fleet, who declared that the Battle of Trafalgar, at which he had also been present, was but a flea-bite in comparison with that.—The tone of all the English Newspapers has changed so much, in their notices of American affairs, that the Times, the most rancorous and abusive of them all has published a Letter from Canada, saying that if England intends to maintain her dominions in America, she must send out troops, not by thousands or tens of thousands, but by hundreds of thousands.
Last Evening I received a Letter of 29. Novr. from Mr. Boyd at Paris. His uncle had not returned from London, but was expected Yesterday. Boyd wished therefore to prolong his stay at Paris, as I had written him that he would probably be dispatched about the first of this Month—As we have since received the Passport for the Herald, we shall send her first, and Boyd will have more time according to his wish.
We had an invitation to dine with the British Plenipotentiaries to-morrow, but we had previously engaged company to dine with us—We also gave a dinner last Saturday. Both that and the one of to-morrow are to the family connections and Society of the Meulemeester’s, who are so numerous that we could not entertain them all at one dinner.
There has been scarcely any cold weather here yet—Last friday night was the first frost, sufficient to skim over a pail of water, and last Sunday the first snow—it scarcely covered the ground and has already disappeared—But for the last three weeks we have had almost continual rains, and the streets are scarcely passable for walkers—As there are no quays always dry to walk upon, and I have been much oppressed with employment, I have relaxed so much from all my habits of exercise that I am grown so fat you will hardly know me. My health is good, but I cannot wear my clothes—Our house has not yet been uncomfortable, but when the severe cold sets in, we shall find it impossible to warm it—The English strolling Jews are not yet gone—After being refused our patronage they obtained that of Lord Gambier, and play three times again this week—They took our five Napoleons for five tickets, and then to shew their loyalty concluded their Play, by singing God save the King on the Stage—The joke was not so good, as it would have been if we had granted them our patronage.
God bless you, and Charles—so ever prays your tenderest friend.
A.